               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

TERRANCE SMILEY,

     Petitioner,

v.                                    CIVIL ACTION NO. 1:18-01155

WARDEN, FCI FORT DIX,

     Respondent.

                   MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Tinsley submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

April 14, 2021, in which he recommended that the court deny

petitioner’s § 2241 petition (ECF No. 1) but transfer this

matter to the United States District Court for the Southern

District of Ohio for further consideration of petitioner’s claim

concerning the application of U.S.S.G. § 5G1.3(b) as addressed

in ECF Nos. 15 and 18 under 28 U.S.C. § 2255.

     In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file objections to the PF&R.   The failure of any

party to file such objections within the time allowed

constitutes a waiver of such party’s right to a de novo review
by this court.   Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).

     Neither party filed any objections to the PF&R within the

required time period.   Accordingly, the court adopts the PF&R as

follows:

     1. Petitioner’s § 2241 petition is DENIED (ECF No. 1), but

         this matter is TRANSFERRED to the United States District

         Court for the Southern District of Ohio for further

         consideration of petitioner’s claim concerning the

         application of U.S.S.G. § 5G1.3(b) as addressed in ECF

         Nos. 15 and 18 under 28 U.S.C. § 2255.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record and any unrepresented

parties.

     IT IS SO ORDERED this 9th day of July, 2021.

                               ENTER:


                              David A. Faber
                              Senior United States District Judge




                                 2
